DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-19 remain pending. 
(b) Claim 20 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 11/17/2021. The Applicant’s claims 1-19 remain pending. The Applicant amends claims 1 and 16. The Applicant cancels claim 20.

Response to Arguments
The Applicant’s arguments filed on 11/17/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 9 of the Arguments/Remarks, the Applicant asserts “Ken does not disclose ‘providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.”’
The Examiner agrees with the Applicant that Kent does not teach the above limitation. 
On page 10 of the Arguments/Remarks, the Applicant asserts “[N]either Smith nor Duda, considered individually or combined, do not overcome the above-mentioned deficiencies of Kent in teaching or suggesting ‘providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.”’
The Examiner respectfully disagrees and finds the combination of Kent, Smith, and Duda teach the above limitation. For instance, the Examiner finds Smith teaches an aircraft system which receives data and alert conditions (Smith, Paragraphs 0019-0020 and Figure 1). Moreover, Smith teaches analyzing the received data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Moreover, Duda teaches an aircraft system wherein the system provides for machine-learning to determine an optimized corrective actions (Duda, Paragraphs 0085 and 0142-0143).
As a result, the Examiner finds the combination of Kent, Smith, and Duda teach “providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions,” as recited in claims 1 and 16.
On pages 11 and 12 of the Arguments/Remarks, the Applicant asserts that a human is simply not capable of “providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.”
The Examiner respectfully disagrees. First, machine-learning functionality is essentially looking at past data to determine future actions. A human, such as a pilot, can perform such “machine-learning” via the same method of “trial-and-error.” For instances, if an aircraft engine is running at a dangerous high-rpm, thus generating an alert condition, the pilot can simply monitor the situation and know from previous experience (i.e., past data) to pull back on the throttle to allow for the engine to run at a lower-rpm. By lowering the rpm, the pilot likely further instilled (i.e., updating) an effective correction action and mitigated issues with the aircraft and cleared the alert. As a result, the Examiner finds a human is capable of “providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 16:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 16 is directed to “a system”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claims 1 and 16 recite, in general, the steps of “receiving data … indicative of one or more alert conditions associated with the aircraft,” “analyzing the received data associated with the one or more alert conditions to determine one or more corrective actions to mitigate the one or more alert conditions,” “determining one or more actor for implementing the one or more determined corrective actions,” and “providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective corrections actions.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person receiving data, analyzing the data collected, and determining information from the collected data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various corrective actions to mitigate the one or more alert conditions, either mentally or using a pen and paper (e.g., a pilot simply could analyze the data and take corrective actions). Claims 1 and 16 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, for example, the additional elements of “software routines,” “electronic control unit,” “corrective action database,” and “machine learning.”
Independent claim 16 recite, for example, the additional elements of “computer system,” “software routine,” “corrective action database,” “an actors database,” “processor,” “memory,” “ECU,” and “machine learning functionality.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 16 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 16 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 16 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 16 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-15 and 17-19:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
The dependent claims are directed to the independent claims properly, therefore the dependent claims overall are directed to a process, which is a statutory category (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-15 and 17-19 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claims 1 and 16 applies. Claims 2-15 and 17-19 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-15 and 17-19 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-15 and 17-19 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-15 and 17-19 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-15 and 17-19 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-15 and 17-19 are directed to the abstract idea of a mental process. Accordingly, claims 2-15 and 17-19 are not patent eligible. Overall, claims 1-19 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. U.S. P.G. Publication 2004/0176887 (hereinafter, Kent), in view of Smith et al. U.S. P.G. Publication 2011/0115649 (hereinafter, Smith), in further view of Duda et al. U.S. P.G. Publication 2017/0277185 (hereinafter, Duda).
Regarding Claim 1, Kent teaches a method, implemented by a computer (flight computer, Kent, Paragraph 0061 and Figure 7), for optimizing operation of an aircraft having one or more associated software routines for operating the aircraft (monitoring aircraft data and analyzing the data to optimize the operation of the aircraft (e.g., monitoring and analyzing aircraft engine data to obtain optimization), Kent, Paragraphs 0040-0044 and Figures 1 and 2), comprising: 
-receiving data, via a network from an Electronic Control Unit (ECU) coupled to the aircraft, indicative of one or more alert conditions associated with the aircraft (receiving data from the aircraft network, which includes flight computers (i.e., ECUs) coupled to the aircraft, which can indicate one or more alert conditions associated with the aircraft (e.g., fault data), Kent, Paragraphs 0061 and Figures 5 and 7); …
	Kent does not teach a method to include analyzing the received data associated with the one or more alert conditions to determine one or more corrective actions to mitigate the one or more alert conditions by making reference to corrective actions data stored in a corrective action database; determining one or more actors for implementing the one or more determined corrective actions based upon the one or more alert conditions and the determined one or more corrective actions.
	Smith teaches an aircraft system which receives data and alert conditions (Smith, Paragraphs 0019-0020 and Figure 1). Moreover, Smith teaches analyzing the received data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include analyzing the received data associated with the one or more alert conditions to determine one or more corrective actions to mitigate the one or more alert conditions by making reference to corrective actions data stored in a corrective action database; determining one or more actors for implementing the one or more determined corrective actions based upon the one or more alert conditions and the determined one or more corrective actions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Kent and Smith do not teach the method to include providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.
	Duda teaches an aircraft system wherein the system provides for machine-learning to determine optimized corrective actions (Duda, Paragraphs 0085 and 0142-0143).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions, as taught by Duda.
	It would have been obvious because having machine learning for an aircraft system allows for the system to optimize actions of the aircraft (e.g., selecting optimized actions for engine performance or maintenance) (Duda, Paragraphs 00142-0143).
Regarding Claim 2, Kent, as modified, teaches the computer method as recited in claim 1.
	Kent does not teach the method to include determining whether the one or more determined corrective actions have been successfully implemented to mitigate the one or more alert conditions; and 100536159v.1Application No.: 16/428,606Docket No.: 1560052.056US1Response to Office ActionPage 3 of 13determining whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions.
	Smith teaches pursuing corrective action(s) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches tracking if the corrective actions have been taken and whether the alert has been satisfied or whether the alert remains (i.e., continuous monitoring of the aircraft system) and another corrective action is required (i.e., alternation can simply be another type of corrective action) (Smith, Paragraphs 0040-0043 and Figures 3 and 4).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining whether the one or more determined corrective actions have been successfully implemented to mitigate the one or more alert conditions; and determining whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions, as taught by Smith.
It would have been obvious because receiving and analyzing flight data for taking a corrective measure ensures the flight crew takes a proper corrective action, thus clearing the identified alert (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 3, Kent, as modified, teaches the computer method as recited in claim 1, wherein the data indicative of one or more alert conditions associated with the device includes alerts indicative of at least one of: retrofit components (maintenance data can include replacement or retrofit components, Kent, Paragraphs 0055 and 0041 and Figure 5); service bulletins; government notices; Federal Aviation Association (FAA) notices; and recall notices.
Regarding Claim 4, Kent, as modified, teaches the computer method as recited in claim 3, wherein determining whether alteration of the one or more corrective actions (corrective actions as taught by Smith and Duda in claim 1) is required is based at least in part on input provided by the determined one or more actors (input of data from the aircraft systems, Kent, Paragraphs 0040-0044 and Figures 1 and 2).
Regarding Claim 5, Kent, as modified, teaches the computer method as recited in claim 3.
	Kent does not specifically teach the method to include determining whether alteration of the one or more corrective actions is required is based at least in part on the determination of whether the one or more determined corrective actions has been successfully implemented to mitigate the one or more alert conditions.
Smith teaches pursuing corrective action(s) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches tracking if the corrective actions have been taken and whether the alert has been satisfied or whether the alert remains (i.e., continuous monitoring of the aircraft system) and another corrective action is required (i.e., alternation can simply be another type of corrective action) (Smith, Paragraphs 0040-0043 and Figures 3 and 4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining whether alteration of the one or more corrective actions is required is based at least in part on the determination of whether the one or more determined corrective actions has been successfully implemented to mitigate the one or more alert conditions, as taught by Smith.
It would have been obvious because receiving and analyzing flight data for taking a corrective measure ensures the flight crew takes a proper corrective action, thus clearing the identified alert (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 6, Kent, as modified, teaches the computer method as recited in claim 1, wherein the one or more alert conditions is indicative of a system fault associated with the device or a predicative alert indicative of an anticipated future fault associated with the device (alert condition can be a present alert or a predictive alert for an anticipated failure (i.e., required maintenance), Kent, Paragraphs 0040-0044 and Figures 1, 2, and 5).
Regarding Claim 7, Kent, as modified, teaches the computer method as recited in claim 1.
	Kent does not teach the method to include analyzing the received data associated with the one or more alert conditions includes accessing a rules-based database containing a plurality of corrective actions to perform based upon one or more certain alert conditions.
	Smith teaches an aircraft system which receives data and alert conditions (Smith, Paragraphs 0019-0020 and Figure 1). Moreover, Smith teaches analyzing the received data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include analyzing the received data associated with the one or more alert conditions includes accessing a rules-based database containing a plurality of corrective actions to perform based upon one or more certain alert conditions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 8, Kent, as modified, teaches the computer method as recited in claim 1. 
Kent does not teach the method to include determining one or more actors includes accessing a rules-based database containing a plurality of actors to implement the one or more determined corrective actions based upon one or more certain alert conditions.
Smith teaches an aircraft system which receives data and alert conditions (Smith, Paragraphs 0019-0020 and Figure 1). Moreover, Smith teaches analyzing the received data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining one or more actors includes accessing a rules-based database containing a plurality of actors to implement the one or more determined corrective actions based upon one or more certain alert conditions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 9, Kent, as modified, teaches the computer method as recited in claim 1, wherein determining one or more actors includes determining a scope of data access to data associated with the device for the determined one or more actors (determining the one or more actors (i.e., subsystems of the aircraft) is based on the scope of data, wherein the aircraft can analyze subsystems of the aircraft (e.g., analyze engine data), Kent, Paragraphs 0040-0044 and Figures 1, 2, and 5).
Regarding Claim 10, Kent, as modified, teaches the computer method as recited in claim 1, wherein determining one or more actors includes determining a scope of hardware access to hardware associated with the device for the determined one or more actors (determining the one or more actors (i.e., subsystems of the aircraft) is based on the scope of data, wherein the aircraft can analyze subsystems of the aircraft (e.g., analyze engine data based on hardware specific for the engine), Kent, Paragraphs 0040-0044 and Figures 1, 2, and 5).
Regarding Claim 11, Kent, as modified, teaches the computer method as recited in claim 1.
	Kent does not teach the method to include determining one or more actors includes determining a time period the determined one or more actors is provided for performing the determined corrective actions for mitigating the one or more alert conditions.
Smith teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Moreover, Smith teaches determining a time period for corrective actions in mitigating the one or more alert conditions (Smith, Paragraphs 0045-0046).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining one or more actors includes determining a time period the determined one or more actors is provided for performing the determined corrective actions for mitigating the one or more alert conditions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 12, Kent, as modified, teaches the computer method as recited in claim 1, wherein the determined actors are selected from the group consisting of: human personal (pilots can make decision, Kent, Paragraphs 0047-0049 and Figure 3); Information Technology (IT) mechanisms; hardware components (based on flight hardware, Kent, Paragraphs 0041-0044 and Figure 1); and Artificial Intelligence (AI) agents.
Regarding Claim 13, Kent, as modified, teaches the computer method as recited in claim 3. 
	Kent does not teach the method to include determining whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions is performed without human intervention.
	Duda teaches that the corrective actions to mitigate the one or more alert conditions are performed without human intervention (i.e., automatically) (Duda, Paragraphs 0113).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions is performed without human intervention, as taught by Duda.
	It would have been obvious because having an automatic aircraft system allows for optimize actions of the aircraft (e.g., selecting optimized actions for engine performance or maintenance) (Duda, Paragraphs 00142-0143).
Regarding Claim 14, Kent, as modified, teaches the computer method as recited in claim 3.
	Kent does not teach the method to include determining alteration of the one or more corrective actions to mitigate the one or more alert conditions includes determining additional time is needed for performing the one or more determined corrective actions.
Smith teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Moreover, Smith teaches determining a time period for corrective actions in mitigating the one or more alert conditions (Smith, Paragraphs 0045-0046).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kent to include determining alteration of the one or more corrective actions to mitigate the one or more alert conditions includes determining additional time is needed for performing the one or more determined corrective actions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
Regarding Claim 15, Kent, as modified, teaches the computer method as recited in claim 3, wherein determining alteration of the one or more corrective actions to mitigate the one or more alert conditions includes changing data access permission provided to one or more determined actors or newly determined actors (ability to change data access permission to the one or more determined actors (e.g., pilots not able to take any type of action or perhaps data not passed along to a ground station, Kent, Paragraphs 0047-0049 and Figure 3).
Regarding Claim 16, Kent teaches a computer system (flight computer, Kent, Paragraph 0061 and Figure 7) for optimizing operation of an aircraft having one or more software routines (monitoring aircraft data and analyzing the data to optimize the operation of the aircraft (e.g., monitoring and analyzing aircraft engine data to obtain optimization) via software routines, Kent, Paragraphs 0040-0044 and Figures 1 and 2), comprising: …
-a processor and a memory accessible by the processor and having instructions stored in the memory and executable by the processor to instruct the system to: 
-receive data, via a network from an Electronic Control Unit (ECU) coupled to the aircraft, indicative of one or more alert conditions associated with the aircraft (receiving data from the aircraft network, which includes flight computers (i.e., ECUs) coupled to the aircraft, which can indicate one or more alert conditions associated with the aircraft (e.g., fault data), Kent, Paragraphs 0061 and Figures 5 and 7); …
	Kent does not teach the system to include a corrective action database containing a plurality of corrective actions to perform; an actors database containing a plurality of actors to implement one or more corrective actions; 100536159v.1Application No.: 16/428,606Docket No.: 1560052.056US1Response to Office ActionPage 6 of 13analyze the received data associated with the one or more alert conditions to determine one or more corrective actions from the corrective actions database to mitigate the one or more alert conditions; determine one or more actors from the actors database for implementing the one or more determined corrective actions based upon the one or more alert conditions and the determined one or more corrective actions; determine whether the one or more determined corrective actions have been successfully implemented to mitigate the one or more alert conditions; determine whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions.
	Smith teaches an aircraft system which receives data and alert conditions (Smith, Paragraphs 0019-0020 and Figure 1). Moreover, Smith teaches analyzing the received data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). Smith also teaches pursuing corrective actions (i.e., may include a dataset) based on the received and analyzed data and alert conditions (Smith, Paragraphs 0040-0043 and Figures 3 and 4). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Kent to include a corrective action database containing a plurality of corrective actions to perform; an actors database containing a plurality of actors to implement one or more corrective actions; analyze the received data associated with the one or more alert conditions to determine one or more corrective actions from the corrective actions database to mitigate the one or more alert conditions; determine one or more actors from the actors database for implementing the one or more determined corrective actions based upon the one or more alert conditions and the determined one or more corrective actions; determine whether the one or more determined corrective actions have been successfully implemented to mitigate the one or more alert conditions; determine whether alteration of the one or more corrective actions is required to mitigate the one or more alert conditions, as taught by Smith.
It would have been obvious because receiving, analyzing, and taking the corrective measure ensures the flight crew takes a proper corrective action (Smith, Paragraphs 0002-0003 and 0040-0043 and Figure 5).
	Kent and Smith do not teach the system to include provid[ing] machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions.
	Duda teaches an aircraft system wherein the system provides for machine-learning to determine optimized corrective actions (Duda, Paragraphs 0085 and 0142-0143).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Kent to include providing machine-learning functionality to the corrective action database by updating the corrective action database with information derived from determined effective and ineffective correction actions, as taught by Duda.
	It would have been obvious because having machine learning for an aircraft system allows for the system to optimize actions of the aircraft (e.g., selecting optimized actions for engine performance or maintenance) (Duda, Paragraphs 00142-0143).
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667           

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667